DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed 05/13/2022 has been entered. Claims 3-5, 7-8, 11-12, 14, 21-23 are currently amended. Claims 1-23 are pending in the application.
The objection of claims 3-5, 8, 11-12, 14, 21-22 due to informalities has been withdrawn in light of applicant’s amendment to the claims. 
The rejection of claims 7, 23 under 35 USC 112(b) due to insufficient antecedent basis has been withdrawn in light of applicant’s amendment to the claims.
The double Patenting rejection of claims 1, 12, 21-23 on ground of nonstatutory double patenting has been withdrawn in light of applicant’s filed and approved Terminal Disclaimer on 5/13/2022.
Response to Arguments
Applicant’s arguments, see pg. 9-14 of the Remarks filed 5/13/2022 regarding claim rejection under 35 USC 103 over prior arts of record have been fully considered and asserted not persuasive due to following reason. 
Regarding the rejection of claim 1 (similarly claim 12), applicant specifically argued the teachings of reference Shorter on limitation “in response to the verification, locking or unlocking at least some of the domain name transaction data in the remotely located domain name registry via respective requests to the remote domain name registry”. 
In particular, applicant argued,
“Regarding the Examiner's conjecture regarding the modification of the processes 900 and 1000 of Shorter, it is submitted that even if such processes could be so modified, the Examiner is surmising various Registrar and Registry procedures that is not supported in the cited references. This is pure speculation. 
Assuming that the registrar through which the domain name was registered were to go out of business as the Examiner does, it is unclear why another Registrar (i.e. the Shorter Registrar) would unilaterally set a Registry Lock as appears to speculated by the Examiner. Would such lock, if such is needed to be locked, not be so locked by a trigger from the Registry? Even if the-10- Attorney Docket No.: 131704-256006 Application No. : 16/913,955local registrar were to lock its own Registry Lock related to the domain name, why would such activity relate to locking or triggering a lock in a remote Registry? Would this not lead to every registrar that is not out of business sending similar locks to the Registry? It seems that many redundant messages may be communicated from different registrars to the Registry for the same activity. 
The Registry Lock 830 in Shorter shows a registry sever-related lock to an existing acting domain name. That is, one that is registered and active. Limited, specific purpose locks are shown that lock out "new" transactions with the domain name, where "new" means a transaction after the domain is active. Nothing in the Registry Lock 830 of Shorter teaches locking or unlocking a registry record as contemplated in the present claims.” (See pages 10-11 of the Remarks) 

Examiner respectively disagrees with applicant. First, examiner disagrees that the findings of the teachings of Shorter on the recited limitation(s) in particular “locking or unlocking … domain name transaction data” is pure speculation by the examiner. Shorter by itself teaches the main concept of the claimed invention (i.e. request and verification of domain name transactions are done by the “local” computing device without having the external originating devices directly interact with the remotely located domain name registry) as recited in claim 1. In addition to the teachings of domain name registration by Domain Registrar (i.e. local domain name system), some registries may implement status codes to the domain name (see para. [43]). Para. [42] also states: Domain names, as provisioned objects, have status codes associated with them. Status codes are designations that can be assigned and removed by the registry to define what operations are allowed for a domain name by the registrar (i.e. the status codes are administrated by the Domain Registry per request from the Domain Registrar). Fig. 8 and corresponding paragraphs (e.g. [44]-[46]) show examples of status codes. Fig. 9 and 10 and associated para [50] further suggests managing of registry lock status.  
Applicant further argued,
“Further, Applicant resists the contention that Shorter as modified by Waldron teaches the claimed subject matter as such combination would not be made by a person of skill in the art. It is understood from the rejection that Waldron does not teach the subject matter of claim 1 or a novelty rejection would result. Applicant notes that the first named inventor of the Waldron reference is a co-inventor of Shorter. It is clear then that the Waldron reference teaches away from the present invention. To the extent that Waldron provides a comparable domain name component to Applicant's claimed component, Waldron teaches a different solution to the problem related to verification. As such, a person of ordinary skill in the art would not be motivated to modify Shorter with some aspect of Waldron, rather, the person would be motivated to adopt Waldron. 
Applicant's computing device is an intermediate device such as between a registry device and a registrar device. Shorter, if modified as suggested, defines a modified registrar device. This is contrary to the claimed subject matter.” (see page 11 of the Remarks)

Examiner respectively disagrees. First, examiner notes that both Shorter and Waldron teaches a system/method similar to the claimed invention as recited in claim 1 (similarly claim 12), except the names of computing devices or modules. While in Shorter, Domain Registrar is interpreted as the computing device as an intermediate platform, in Waldron, it is the Verification Service Provider. In Shorter, Domain Registrant is interpreted as the external originating devices, in Waldron it is called Registrar. Both Shorter and Waldron teaches the concept of managing domain name registration to a remotely located domain name registry. Waldron specifically teaches locally verify domain name transaction with verification code. The claim meanwhile only recites “locally verify domain name transaction data for the domain name transactions to provide a verification” without specifying how the verification is performed, i.e. there is no evidence to suggest a different solution to the problem related to verification as applicant argued above. As such, examiner asserts the combination of Shorter and Waldron teaches all limitations as recited in claim 1 (similarly claim 12), and applicant’s argument that Waldron teaches away from the present invention is not persuasive.
Applicant’s further argument regarding respective dependent claims is not persuasive since the independent claims (1, 12) are found not patentable.
Applicant’s further argument regarding claim rejection of claims 21-23 is fully considered and not persuasive, as examiner maintains his interpretation of reference Ramatchandirane. Applicant’s concern is understood to regard examiner’s interpretation on who is the request initiator and who is the local computing device of Ramatchandirane. As examiner understands and shown in the office action mailed 2/16/2022, examiner indicated to applicant that step 2816 shown in Fig. 28 is interpreted as “a request for processing a transaction” ([0240] At step 2816, connected automobile 2804 may transmit, to remote payment server 2806, a request to perform the proposed transaction), while step 2810 is referred as proposed transaction. The Remote Payment Service Device (i.e. local computing device) receives the “request” from Connected Automobile (i.e. request initiator) and verify the proposed transaction, to the remotely located system (Merchant, which provides service to the Connected Automobile as request initiator). 
Examiner notes that applicant’s further argument on Merdinger is not persuasive since applicant provided no evidence that Merdinger does not cure the defects of Ramatchandirane.
Applicant is suggested to further incorporate innovative features (in particular computer/network security related innovative features) into independent claims to advance the case.
Claim Objections
Claims 1, 22-23 are objected to because of the following informalities:  
Claim 1 line 1, similarly claim 22, 23, recites “… and a non-transient storage device” which may read “… and a non-transitory storage device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 11-12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shorter et al (US20120173685A1, hereinafter, “Shorter”), in view of Waldron et al (US20170093793A1-IDS by applicant, hereinafter, “Waldron”).
Regarding claim 1, Shorter teaches:
A computing device comprising a processor and a non-transient storage device storing instructions, the instructions, when executed by the processor (Shorter, discloses system and methods for domain name exchange, see [Title] and [Abstract]. And [claim 8] A system of processing a domain name comprising: a non-transitory memory storing instructions; and a processor executing the instructions), configuring the computing device to: 
receive and respond to requests for domain name transactions with a remotely located domain name registry (Shorter, referring to Fig. 1, and Fig. 2 step 210 and 215. And [0031] The process begins when the potential registrant accesses a registrar's domain registration interface 205 (i.e. request) … The registrar 120, in turn, must query the registry 130 (i.e. remotely located domain name registry) for current registration and availability information on the requested domain 215 (i.e. response)), the requests originating from respective external originating devices consisting of a registrar device or other device external to a local domain name system of which the computing device is a component (Shorter, referring to Fig. 1, requesting device is Domain Registrant which is external to Domain Registrar which serves as an intermediate platform), wherein the external originating devices (Shorter, Fig. 1 Domain Registrant) only communicate the requests to the computing device and do not communicate the requests directly with the remotely located domain name registry, the computing device configured to communicate the requests to the remotely located domain name registry and return respective request responses to the respective external originating devices (Shorter, it is obvious to one ordinary skilled in the art from Fig. 1 and Fig. 2 that Domain Registrar serves as intermediate platform to check registry for availability in response to request from Domain Registrant and performs domain registration registered to registrant as response); 
locally store domain name records to a local data store coupled to the computing device (Shorter, see Fig. 4, where Data Repository 420 provides local storage for Registrar for domain record); 
and locally store domain name records to the local data store (Shorter, Fig. 4 Registrar Domain Record); and, 
in response to the verification, locking or unlocking at least some of the domain name transaction data in the remotely located domain name registry via respective requests to the remote domain name registry (Shorter, [0042] Domain names, as provisioned objects, have status codes associated with them. Status codes are designations that can be assigned and removed by the registry to define what operations are allowed for a domain name by the registrar. And [0044] Although most status codes defined in the standards can be applied only by the registry, some status codes can be applied by a registrar. And [0050] the processes of 900 and 1000 can be adapted to accommodate activating and deactivating an assigned status set, rather than adding and removing the status set.  For example, the "Registry Lock" 830 might normally be assigned to a domain name. However, if the registrar through which the domain name was registered were to go out of business (i.e. in response to the verification), the domain name may need to be transferred to another registrar. Temporarily setting the "Registry Lock" to inactive).  
While Shorter teaches intermedia platform to perform domain name registration service but does not explicitly teach locally verify domain name transaction data for the domain name transaction, in the same field of endeavor Waldron teaches:
locally verify domain name transaction data for the domain name transactions to provide a verification (Waldron, discloses methods of generating a verification code for registry operation request, see [Abstract]. And [0007] … to receive a verification request from a registrar device at a verification service provider device (i.e. intermedia platform), the verification request relating to a domain name operation relating to a domain name, and [0035] For example, in a domain name create operation, the set of requirements may include a domain name verification requirement that may include determining if the domain name is a valid name, for example, it is not prohibited or restricted in any way);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Waldron in the domain name exchange of Shorter by performing domain name operation verification using verification code. This would have been obvious because the person having ordinary skill in the art would have been motivated to perform verification process to determine whether the domain name registration request is to be approved (Waldron, [Abstract]).

Regarding claim 12, Shorter-Waldron combination teaches:
A computer-implemented method (Shorter, discloses systems and methods for domain name exchange, see [Title], [Abstract]), the method executed by a computing device defining an intermediate platform (Shorter, see Fig. 1 Domain Registrar) and the method comprising: method steps substantially similar to the steps performed by the computing device of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 2, Shorter-Waldron combination further teaches:
The computing device of claim 1, wherein the domain name transaction data comprises domain name data and/or domain name entity data (Shorter, [0012] A computer-implemented method of processing a domain name includes receiving a new domain name and exchanging an existing domain name for a new domain name).  

Regarding claim 3, similarly claim 19, Shorter-Waldron combination further teaches:
The computing device of claim 1, the method of claim 12, 
wherein the computing device is physically located in a local geographic region having a first respective system of law and venues therein; and wherein the remote domain name registry is located in a remote geographic region, distinct from the local geographic region and having a 28 Docket No. 131704-256006second respective system of law and venues therein; such that physical access to and jurisdiction over the local data store and associated components are available in the local geographic region, in accordance with the first respective system of law and venues therein (Waldron, [0032] a locality may be a geographic region, or other delineation where a set of requirements is established to perform one or more registry operations.  The set of requirements may be associated with a profile for that locality and stored within system environment 100… Alternatively, the localities maybe hierarchical such that multiple profiles may be used to identify requirements that are to be met in order to perform one or more registry operations. And [0040] This ensures that the data that is located within the locality of the verification service provider device does not leave the locality, but, instead, remains securely within the locality).  

Regarding claim 8, similarly claim 18, Shorter-Waldron combination further teaches:
The computing device of claim 1, the method of claim 12, 
wherein the computing device is configured to operate at least one verification component interface to enable the computing device to receive proof of identity information from or on behalf of an entity associated with a particular domain name and verify the domain name entity data for a respective one of the domain name transactions using the proof of identity information (Waldron, [0035] for a real name verification, once the requirements retriever 204 retrieves these requirements, the requirements verifier 206 may use a set of real name data 214 stored in database 210 to verify the identity of the registrant.  The requirements verifier 206 may determine if the identify of the registrant can be verified and if the requested domain name can be verified).  

Regarding claim 9, Shorter-Waldron combination further teaches:
The computing device of claim 8, wherein the at least one verification component interface is different from a transaction interchange interface for receiving and responding to the requests for domain name transactions (Waldron, see Fig. 2 the interface between verification service provider device 200 and data base 210 is different from network interface).  

Regarding claim 11, Shorter-Waldron combination teaches:
The computing device of claim 1, wherein the local data store is further configured to locally store domain name records comprising at least one of: contact objects, each contact object comprising domain name entity data for an entity (Waldron, [0060] for each domain record that doesn't have a domain verification code with a matching verification code type id indicating that the domain has been verified, it is determined if it is required and if the grace period has expired… if the object is "CONTACT", it is determined if, for each contact record that doesn't have a contact verification code with a matching verification code type id indicating that the contact has been verified, it is determined if it is required and if the grace period has expired); associations between respective domain name data and the contact objects (Waldron, [0061] performing a policy action such as updating a status of a domain associated with the non-compliant object for example, adding a server hold status on a domain name thereby removing it from DNS, adding the request associated with the non-compliant object to a non-compliance report,…); and locks to lock use of respective domain names represented by domain name data (See Waldron’s teachings of at least one of limitations above).  

Regarding claim 20, Shorter-Waldron combination further teaches:
The method of claim 12 wherein the request for the domain name transaction is received from a registrar system (Waldron, referring to Fig. 1, and [0007] receive a verification request from a registrar device at a verification service provider device, the verification request relating to a domain name operation relating to a domain name, registrant identification information identifying a registrant of the domain name).

Claims 4, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shorter-Waldron as applied above, in further view of Shull et al (US20080034211A1-IDS by applicant, hereinafter, “Shull”).
Regarding claim 4, similarly claim 13, Shorter-Waldron combination teaches:
The computing device of claim 2, the method of claim 12, 
While the combination of Shorter-Waldron does not explicitly teach using a third party for verification, however in the same field of endeavor Shull teaches: 
wherein the computing device is configured to communicate with a third party verification service to receive verification results to permit or deny use of a domain name associated with a respective domain name transaction (Shull, discloses domain name ownership validation, see [Abstract], and [0091] once the authentication registry 405 (i.e. third party for verification) has collected some or all of the presumably valid domain names and/or IP addresses claimed by the principal 410 as correctly and/or legally owned by them, the authentication registry 405 can create or obtain specific levels or types of validation, directly or via third parties, that support the principal's claim to legal and/or valid ownership or right of use of the domain names or IP addresses… The validation process 408 may also result in one or more statements by the authentication registry 405 or a third-party describing in legal or other terms the accurate level of legal ownership or usage rights to the domain names or IP addresses claimed by or associated with the principal 410). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Shull in the domain name exchange of Shorter-Waldron by performing domain name operation verification by third parties. This would have been obvious because the person having ordinary skill in the art would have been motivated to perform verification process through third parties to confirm validity of domain name records (Shull, [Abstract]).

Regarding claim 17, Shorter-Waldron combination teaches:
The method of claim 12 
While the combination of Shorter-Waldron does not explicitly teach using a third party for verification, however in the same field of endeavor Shull teaches: 
comprising communicating with a third party identity data verification service to receive verification of the domain name entity data (Shull, discloses domain name ownership validation, see [Abstract], and [0091] once the authentication registry 405 has collected some or all of the presumably valid domain names and/or IP addresses claimed by the principal 410 as correctly and/or legally owned by them, the authentication registry 405 can create or obtain specific levels or types of validation, directly or via third parties, that support the principal's claim to legal and/or valid ownership or right of use of the domain names or IP addresses… The validation process 408 may also result in one or more statements by the authentication registry 405 or a third-party describing in legal or other terms the accurate level of legal ownership or usage rights to the domain names or IP addresses claimed by or associated with the principal 410). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Shull in the domain name exchange of Shorter-Waldron by performing domain name operation verification by third parties. This would have been obvious because the person having ordinary skill in the art would have been motivated to perform verification process through third parties such as distributors or resellers to use their names, logos and other well marketed and commonly understood names (Shull, [Abstract], [0028], [0091]).  

Claims 5-7, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shorter-Waldron as applied above, in further view of Merdinger et al (US20170104591A1-IDS by applicant, hereinafter, “Merdinger”).
Regarding claim 5, Shorter-Waldron combination teaches:
		The computing device of claim 1, 
While the combination of Shorter-Waldron does not explicitly teach the following limitation(s), however in the same field of endeavor Merdinger teaches: 
		wherein the computing device is configured to: provide a state manager component coupled to the local data store and a domain locking scheduler component coupled to the local data store (Merdinger, Fig. 1, Data center 140 (i.e. “state manager”). And [0002] one or more server computers configured to receive a request for a physical certificate authenticating a user to transfer a domain name, as well as a domain name and domain name transfer instructions…lock the domain name account against modification. And Fig. 2 130, Data Storage); and wherein the state manager component is configured to receive requests to process the domain name transactions from the remotely located domain name registry and store at least respective initial domain name records in the local data store to initiate a local processing by the computing device of the domain name transaction data (Merdinger, [0062] The account may comprise one or more domain names, but may be locked, so that the customer may never have access the locked domain names until such time as they're ready to request access to update one or more of the domain names); and the domain locking scheduler component is configured to monitor the local processing of at least some of the domain name transactions and lock out a use of a respective domain name associated with a respective one of the domain name transactions in response to the monitoring (Merdinger, [0068] Server(s) 110 may aggregate the change key (i.e. “locking scheduler”) together with the existing block of data, in association with the user id, domain name, authorized domain name modifications, etc. And [0070] The encrypted block of data may include at least one user authentication credential encoding ownership of the domain name, as well as, in some embodiments, a programmatic lock for the domain name, where the ability to unlock or update the domain name is encoded into the block of data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Merdinger in the domain name exchange of Shorter-Waldron by implementing encoded physical mechanism. This would have been obvious because the person having ordinary skill in the art would have been motivated to protect account asset such as domain name (Merdinger, [Abstract], [0001]).

Regarding claim 6, similarly claim 15, Shorter-Waldron-Merdinger combination further teaches:
The computing device of claim 5, the method of claim 12 
wherein the state manager component is further configured to at least one of: add to or remove from the local data store domain name data for a domain name (Merdinger, [0065] the identified domain name may be added to the block of data to be stored within and bound to the physical mechanism. And [0081] a domain could be identified as non-compliant due to the lack of a realname code, which will remove it from DNS (serverHold status set) by the validation auditor. A domain update with the real-name code will make it compliant either inline within the domain update or later by the validation auditor. Once the domain becomes compliant, it will be added back to DNS (serverHold status removed)); add to the local data store a contact object to store domain name entity data, associating the contact object with at least one domain name (Merdinger, [0056] Data storage 130 may also store contact information (e.g., a phone number or email address) in association with the user account running the control panel); add to or remove from the local data store a lock for a domain name (Merdinger, [0092] user of the physical mechanism may be applied to an account locked to the user until the physical mechanism is applied); and add a grace period within which to verify domain name entity data (Merdinger, [0093] the account may be unlocked only for a specific period of time (i.e. “grace period”) (e.g., 24 hours) for the user to make changes within the locked account) when the domain name transaction comprises one of: a request to change previously verified domain name entity data to 29 Docket No. 131704-256006domain name entity data that has not been verified; and a request to add or transfer a domain name for association with domain name data that has not been verified (Merdinger, [0092] user of the physical mechanism may be applied to an account locked to the user until the physical mechanism is applied. For example, when the secure physical mechanism is requested, server(s) 110 may generate and store data for a separate account administrated by the user, the account being locked pending issuance to the user, a request to access the account by the user, and receipt, by an authenticating authority, of the physical mechanism).  

Regarding claim 7, similarly claim 16, Shorter-Waldron-Merdinger combination further teaches:
The computing device of claim 6, the method of claim 15
wherein the domain locking scheduler component is configured to trigger a lock out of a respective domain name when domain name entity data has not been verified within the grace period (Merdinger, [0060] The intermediary organization would generate and issue the physical mechanism, which locks the domain name in association with a customer's account until the customer presents or provides the physical mechanism to unlock the accounts and/or assets, such as specific domain names).  

Regarding claim 14, Shorter-Waldron combination teaches:
The method of claim 12 
While the combination of Shorter-Waldron does not explicitly teach the following limitation(s), however in the same field of endeavor Merdinger teaches: 
comprising monitoring the locally processing of the domain name transaction and locking out a use of a respective domain name associated with the domain name transaction in response to the monitoring (Merdinger, [0068] Server(s) 110 may aggregate the change key (i.e. “locking scheduler”) together with the existing block of data, in association with the user id, domain name, authorized domain name modifications, etc. And [0070] The encrypted block of data may include at least one user authentication credential encoding ownership of the domain name, as well as, in some embodiments, a programmatic lock for the domain name, where the ability to unlock or update the domain name is encoded into the block of data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Merdinger in the domain name exchange of Shorter-Waldron by implementing encoded physical mechanism. This would have been obvious because the person having ordinary skill in the art would have been motivated to protect account asset such as domain name (Merdinger, [Abstract], [0001]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shorter-Waldron as applied above to claim 1, in further view of Young et al (US20080071909A1-IDS by applicant, hereinafter, “Young”).
Regarding claim 10, Shorter-Waldron combination teaches:
The computing device of claim 1, 
While the combination of Shorter-Waldron does not explicitly teach, however in the similar field of endeavor Young teaches: 
wherein a particular domain name transaction comprises one of a transaction to register a new domain name and a transaction to change domain name entity data associated with at least one previously registered domain name (Young, discloses method for facilitating distribution of domain names. And [0038] That is, old registration information for the previously used domain name is deleted and replaced with new registration information provided by the registrar 102).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Young in the domain name exchange of Shorter-Waldron by updating domain name. This would have been obvious because the person having ordinary skill in the art would have been motivated to make multiple limited resources (i.e. “domain names”) available simultaneously (Young, [0014]-[0016]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane et al (US20180276674A1, hereinafter, “Ramatchandirane”), in view of Merdinger et al (US20170104591A1-IDS by applicant, hereinafter, “Merdinger”).
Regarding claim 21, Ramatchandirane teaches:
A method (Ramatchandirane, discloses method of secure transaction for connected machines, see [0007]-[0012]) comprising: 
providing, by a local computing device (Ramatchandirane, Fig. 28, Remote payment server device), a transaction forwarding service between a request initiator (Ramatchandirane, Fig. 28, Connected automobile 2804 and [0240] At step 2816, connected automobile 2804 may transmit, to remote payment server 2806, a request to perform the proposed transaction) and a remotely located system (Ramatchandirane, Fig. 28, Merchant 2802) providing a transaction processing service (Ramatchandirane, Fig. 28, and [0236] The transaction in FIG. 28 involves merchant 2802 (e.g., a restaurant, coffee shop, toll collection agency, hotel, etc.) (i.e. transaction processing service)), wherein the request initiator only sends a request for processing a transaction to the transaction forwarding service and not the remotely located system (Ramatchandirane, Fig. 28, step 2816, i.e. Connected automobile sends request to Remote payment server device instead of Merchant directly). Examiner notes Remote payment server device 2806 is remote to the connected automobile and Merchant; in reference to the Remote payment server device, the Remote payment server device is local where the Merchant and connected automobile are remote; 
and providing, by the local computing device, a local verification service to the remotely located system, the verification service configured to: perform a local verification of at least some transaction data associated with the transaction (Ramatchandirane, Fig. 28 step 2818, and [0241] At step 2818, remote payment server device 2806 may verify and conduct the transaction. For example, an account (i.e. transaction data) associated with connected automobile 2804 may be debited by the amount of the transaction) in response to a trigger from the remotely located system (Ramatchandirane, Fig. 28 step 2810, and [0237] At step 2810, merchant 2802 may transmit a representation of a proposed transaction to connected automobile 2804 (i.e. in response to)); 
While Ramatchandirane teaches accepting transaction request and verifying the transaction data associated with the transaction as a transaction forwarding service in response to a trigger from the remotely located system, but does not explicitly teach the following limitation(s), however in the same field of endeavor Merdinger teaches:
and lock or unlock the at least some transaction data stored in the remotely located system utilizing requests generated in response to the local verification (Merdinger, discloses account asset protection by a physical certificate authenticating a user to transfer a domain name, see [Abstract]. And [0060] The intermediary organization would generate and issue the physical mechanism, which locks the domain name in association with a customer's account (i.e. transaction data) until the customer presents or provides the physical mechanism to unlock the accounts and/or assets, such as specific domain names. Examiner notes the customer’s account or domain name account (i.e. transaction data) is registered with the intermediary organization or the intermediary third party organization which suggests the transaction data is stored therein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Merdinger in the secure transaction of Ramatchandirane by implementing domain name locking or unlocking from modification. This would have been obvious because the person having ordinary skill in the art would have been motivated to protect the domain name account until request to access to update the domain names are received and verified (Merdinger, [Abstract], [0062], [0064]).

Regarding claim 22, Ramatchandirane-Merdinger combination teaches:
A computing device (Ramatchandirane, see Fig. 28 Remote payment server device 2806) comprising a processor and non-transient storage device storing instructions for execution by the processor (Ramatchandirane, see Fig. 23 processor 2302 and memory 2304 as a computer-readable medium, and [0134]-[0135]) to configure the computing device to: perform steps substantially similar to the method steps of claim 21, therefore is rejected with same rational set forth as rejection of claim 21 above.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane et al (US20180276674A1, hereinafter, “Ramatchandirane”), in view of Shull et al (US20080034211A1-IDS by applicant, hereinafter, “Shull”), in further view of Merdinger et al (US20170104591A1-IDS by applicant, hereinafter, “Merdinger”).
Regarding claim 23, Ramatchandirane teaches:
A computing device (Ramatchandirane, see Fig. 28 Merchant 2802) comprising a processor and non-transient storage device storing instructions for execution by the processor (Ramatchandirane, see Fig. 23 processor 2302 and memory 2304 as a computer-readable medium, and [0134]-[0135]) to configure the computing device to: 
provide a transaction processing service for a transaction initiated by a request initiator, the transaction received from a transaction forwarding service of a remotely located system (Ramatchandirane, Fig. 28, Connected automobile 2804 and [0240] At step 2816, connected automobile 2804 may transmit, to remote payment server 2806, a request to perform the proposed transaction), wherein the request initiator only sends the request for processing a transaction to the transaction forwarding service and not directly to the computing device (Ramatchandirane, Fig. 28, Connected automobile 2804 and [0240] At step 2816, connected automobile 2804 may transmit, to remote payment server 2806, a request to perform the proposed transaction, also Fig. 28, step 2816, i.e. Connected automobile sends request to Remote payment server device instead of Merchant directly. Examiner notes Remote payment server device 2806 is remote to the connected automobile and Merchant; in reference to the Remote payment server device, the Remote payment server device is local where the Merchant and connected automobile are remote); and 
wherein the transaction processing service is configured to: store transaction data associated to the transaction in a local data store coupled to the computing device (Ramatchandirane, referring to Fig. 2, [0070] the interaction module 108 includes a data collection and parsing module 202); 
While Ramatchandirane does not expressly teach however in the same field of endeavor Shull teaches: 
trigger verification of the transaction data by a remote verification service located remotely to the computing device, such that the computing device receives from the remote verification service: a verification of the transaction data in response to the trigger from the computing device (Shull, discloses domain name ownership validation, see [Abstract], and [0091] once the authentication registry 405 (i.e. third party for verification, i.e. remote verification service) has collected some or all of the presumably valid domain names and/or IP addresses claimed by the principal 410 as correctly and/or legally owned by them, the authentication registry 405 can create or obtain specific levels or types of validation, directly or via third parties, that support the principal's claim to legal and/or valid ownership or right of use of the domain names or IP addresses… The validation process 408 may also result in one or more statements by the authentication registry 405 or a third-party describing in legal or other terms the accurate level of legal ownership or usage rights to the domain names or IP addresses claimed by or associated with the principal 410);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Shull in the secure transactions of Ramatchandirane by performing domain name operation verification by third parties as remote verification service. This would have been obvious because the person having ordinary skill in the art would have been motivated to perform verification process through third parties to confirm validity of domain name records (Shull, [Abstract]).
While the combination of Ramatchandirane-Shull teaches accepting transaction request and verifying the transaction data associated with the transaction as a transaction forwarding service in response to a trigger from the remotely located system, but does not explicitly teach the following limitation(s), however in the same field of endeavor Merdinger teaches:
a lock or unlock of transaction data stored in the local data store coupled to the computing device utilizing requests generated in response to the verification by the remote verification service (Merdinger, discloses account asset protection by a physical certificate authenticating a user to transfer a domain name, see [Abstract]. And [0060] The intermediary organization would generate and issue the physical mechanism, which locks the domain name in association with a customer's account (i.e. transaction data) until the customer presents or provides the physical mechanism to unlock the accounts and/or assets, such as specific domain names. Examiner notes the customer’s account or domain name account (i.e. transaction data) is registered with the intermediary organization or the intermediary third party organization which suggests the transaction data is stored therein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Merdinger in the secure transaction of Ramatchandirane-Shull by implementing domain name locking or unlocking from modification. This would have been obvious because the person having ordinary skill in the art would have been motivated to protect the domain name account until request to access to update the domain names are received and verified (Merdinger, [Abstract], [0062], [0064]).
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Parsons (US20080215716A1) discloses method for an independent proxy registration service for domain name hijack protection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436  

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436